Citation Nr: 1534907	
Decision Date: 08/14/15    Archive Date: 08/20/15

DOCKET NO.  12-21 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for pulmonary fibrosis (also claimed as lung condition/scars, chronic obstructive pulmonary disease).

2.  Entitlement to service connection for the residuals of a low back injury.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to July 1968.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from December 2011 and June 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In February 2013, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge.

This appeal was previously before the Board in February 2014 and January 2015.  The Board remanded it for additional development, and it has been returned to the Board for further review.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the appellant's case should be applied to those electronic records.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board regrets the further delay in adjudication of the issue on appeal, there has not been substantial compliance with the prior remand directives.  The United States Court of Appeals for Veterans Claims has held that if the Board proceeds with final disposition of an appeal and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board therefore stresses the importance of carefully following the directives of this remand in order to allow for a final resolution of this issue.  

The Veteran asserts that he received treatment for pneumonia and a back injury at a civilian clinic in Germany.  The Veteran no longer remembers the name of the facility, only that it was near the town of Grafenwoehr.  Research by the Board at the time of the previous remand revealed that there are only two private medical facilities near Grafenwoehr that work with the Grafenwoehr Army Health Clinic: Klinikum Weiden and Krankenhaus Kemnath.  For that reason, in its prior remand, the Board instructed the AOJ to obtain releases from the Veteran to seek any records those two civilian German clinics might have of treating the Veteran between 1966 and 1968.

The AOJ contacted the Veteran and asked him to provide releases, but instructed him to provide the names and addresses of the facilities involved as well as the dates of treatment.  The Board provided the names of the possible facilities and the possible dates of treatment in its prior remand precisely because the Veteran has already made clear that he does not remember this information.  In addition, the AOJ misunderstood the Board's instructions and acted on the apparent impression that Klinikum Weiden and Krankenhaus Kemnath were not the names of civilian German facilities but were the names of physicians at the Grafenwoehr Army Health Clinic.  A third remand is therefore necessary.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should contact the Veteran and request that he provide the appropriate releases to obtain any records the following German civilian medical facilities might have of his treatment from 1966 to 1968:

Klinikum Weiden
Söllnerstrasse 16
92637 Weiden in der Oberpfalz
Germany

Krankenhaus Kemnath
Werner-von-Siemens-Strasse 7
95478 Kemnath
Germany

If the Veteran remembers which of these facilities might have provided treatment and the dates on which they provided it, he should so indicate, but it is not necessary.

2.  After the Veteran has signed the appropriate releases, those private records not already associated with the claims file should be obtained and, if necessary, translated to English.  All attempts to procure any outstanding treatment records should be documented in the claims file.  If records cannot be obtained, a notation to that effect should be included in the claims file, and the AOJ must notify the Veteran and his representative of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

3.  After the foregoing development, the AOJ should review the newly-obtained evidence and determine whether that evidence suggests additional development, to include examinations and medical etiology opinions.  If such development is appropriate, it should be completed prior to readjudication of this appeal.

4.  Then, readjudicate the claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and the representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




